941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Grover DRUMMOND, Plaintiff-Appellant,v.CITY OF BALTIMORE, Defendant-Appellee.
No. 91-2569.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1991.Decided Aug. 22, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-91-1338-R)
Grover Drummond, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Grover Drummond appeals from the district court's order dismissing his complaint as frivolous under 28 U.S.C. § 1915(d).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Drummond v. City of Baltimore, CA-91-1338-R (D.Md. June 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.